Citation Nr: 0335926	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to service connected left 
fibula fracture.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to service connected left fibula 
fracture.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984.  This appeal arises from a February 2002 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The preponderance of the evidence weighs against a 
finding that the veteran's current lower back pathology had 
its onset during service or that it was due to his service- 
connected left fibula fracture.

3.  The weight of the objective evidence demonstrates that 
the veteran does not have current left or right knee 
pathology.


CONCLUSIONS OF LAW

1.  The veteran's lower back disability was not incurred in 
service, and is not proximately due to or the result of the 
service- connected left fibula fracture.  38 U.S.C.A. § 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  A bilateral knee disability was not incurred in service, 
and is not proximately due to or the result of the service- 
connected left fibula fracture.  38 U.S.C.A. § 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified in the August 2002 
statement of the case (SOC) of the criteria for service 
connection.  This was sufficient for notification of the 
information and evidence necessary to substantiate the 
claims, and the veteran has been adequately informed as to 
the type of evidence that would help substantiate his claims.  
In a November 2001 letter, the RO informed he veteran of the 
provisions of the VCAA as well as the type of evidence 
necessary to substantiate his claims, and informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  The veteran was provided with VA 
examinations in December 2001, and private and VA treatment 
records have been obtained.  The veteran has not identified 
any additional evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, in 
this case the letter was sent to the veteran in November 
2001, more than two years prior to the Board's consideration 
of this case.  Furthermore, it appears that all pertinent 
evidence has been gathered, and in a February 2003 written 
statement, the veteran indicated that he desired that the 
claim be forwarded to the Board for adjudication.  Thus, the 
Board finds that the PVA case does not require any delay in 
consideration of the veteran's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The veteran has contended that he currently has bilateral 
knee and lower back disabilities that were caused by his 
service-connected left fibula fracture; alternatively, a 
private medical statement dated in July 2001 opined that he 
has chronic back pathology that began during his active 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002).  In addition, service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Service connection may also be 
established when aggravation of a veteran's non-service- 
connected condition is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The service medical records show that the veteran sustained a 
fracture of the left fibula in April 1981, while playing 
football.  He underwent an open reduction internal fixation.  
Service connection for that disability was granted in 
December 1985.  In March 2001, he had additional surgery to 
remove screws and a plate.  The veteran's service connected 
disability is currently noted as fracture, D/3, left fibula, 
status post surgery, with degenerative arthritis.  A 20 
percent evaluation is currently in effect.

The service medical records do not contain any complaints or 
findings relating to the veteran's knees.  In February 1982, 
he reported left-sided back pain of one day's duration.  The 
assessment was possible pulled muscles on left side of 
infraspinatus.  He was prescribed aspirin and Ben Gay and 
sent back to duty.  There were no further complaints or 
findings related to the veteran's back during his period of 
service.  

Low Back

A VA examination report dated in March 1985 noted complaints 
of left lower leg pain radiating up the leg into the low 
back.  There were no objective findings of knee or low back 
pathology.

A June 1999 lumbosacral spine X-ray noted a transitional 
vertebra at L5-S1 with partial sacralization of the 
transverse process.  CT scan in January 2000 showed posterior 
disc bulging and mild posterior disc protrusion at the L4-L5 
level.  Mild disc narrowing consistent with mild degenerative 
disc disease was seen at L5-S1.

In June 2000, the veteran was seen with complaints of 
persistent low back pain associated with leg numbness.  
Physical examination was unremarkable.

X-rays of the lumbosacral spine in February 2001 noted 
straightening of the lordotic curve.  The lumbar vertebrae 
were intact and disc spaces well preserved.  The impression 
was muscular spasm.

Magnetic resonance imaging (MRI) of the lumbar spine in March 
2001 showed postcentral disc herniation of L4-L5 with no 
associated extrusion, producing mild stenosis of the anterior 
central canal of L4-L5.

A statement from L.G.G., M.D., dated in July 2001, indicated 
that Dr. G. had treated the veteran since February 2001 for 
left leg pain involving the ankle, lateral leg, and low back.  
Dr. G. noted that the veteran had lumbosacral radiculopathy, 
an old chronic root lesion effecting L4/5, and degenerative 
disc disease and herniated nucleus pulposus of the 
lumbosacral spine.  Dr. G. stated:

"It is well known that the lateral side 
of the leg correspond to L5 dermatome.  
There is clinically evident that this 
patient has been presenting a radicular 
pain since he complains of his Lt leg 
pain (entire leg) but has been mascarade 
over the major trauma of the ankle 
fracture and surgery.  The evaluation for 
back etiology was not done at that 
moment. 

It is my medical opinion that the Lt. L5 
radiculopathy and disc disease has been 
originated while patient was at service.  
Degenerative changes and agravation (or 
additional disc herniations) has been 
produced over time."

A VA examination was conducted in December 2001.  The 
examiner reviewed the claims folder in detail, including the 
veteran's service medical records.  At the examination, the 
veteran complained of a pressure-like sensation in the back 
associated with radiating pain down the left lower extremity 
down to the ankle.  He also reported numbness of the left leg 
and big toe.  The examiner diagnosed lumbar myositis.  The 
examiner noted that the complaints of leg pain in the service 
medical records appeared to be associated with the ankle 
injury rather than associated with his back.  The examiner 
noted that the veteran currently has low back pain, and 
evidence of radiculopathy, old root lesions, and disc 
herniation.  He continued:

...there is no evidence in the papers seen 
today to say that the low back pain or 
radiculopathy or herniated nucleus 
pulposus is directly associated to either 
his time in military service or directly 
associated to his left ankle fracture and 
open reduction and internal fixation.  

The record reflects that the veteran has a current low back 
disability, variously diagnosed as lumbar myositis, herniated 
nucleus pulposus, and degenerative disc disease.  There is 
also evidence showing that the veteran complained of low back 
pain on one occasion in service, however the only clinical 
finding made pertaining to the back was of a muscle pull, 
with no further findings during the remainder of his service.  

The first objective evidence of post-service low back 
pathology came on the CT scan in January 2000, more than 15 
years following his separation from service.  The VA examiner 
in December 2001 found no evidence in the record of any link 
between the currently diagnosed back pathology and either the 
veteran's period of service or his service connected left 
ankle disability.

The only evidence which tends to support a contention of the 
veteran was the statement of Dr. G., who opined that 
radiculopathy and disc disease originated during the 
veteran's service.  However, Dr. G.'s opinion is predicated 
on a reading of the service medical records that takes the 
veteran's complaints of leg pain (with no mention of back 
pain) as evidence of radiating back pain rather than of pain 
related to the left fibula fracture.  The Board finds the VA 
examiner's view of the inservice findings more persuasive on 
this point.  This is particularly true in light of the 15 
year gap between the veteran's separation from service and 
any objective finding of back pathology to account for 
radiating pain.  In fact, the initial complaints of radiating 
pain were on the 1985 VA examination, which referred to pain 
radiating from the leg up to the back (not from the back).  

Although the veteran has claimed that his low back disability 
had an onset during service, or, alternatively that his 
current back pathology was caused by his service- connected 
left ankle disability, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The clear preponderance of the evidence shows that the 
veteran's low back disability is not related to service or to 
the service-connected left ankle disability, and that service 
connection on either a direct basis or a secondary basis is 
not warranted.  38 C.F.R. §§ 3.303, 3.310; Gilbert, supra.

Knees

November 1999 X-rays of the veteran's knees were interpreted 
as normal.  A February 2001 X-ray of the left knee was also 
interpreted as normal.  

Dr. G.'s July 2001 statement noted that the veteran had left 
tibio-fibular joint dysfunction at knee level.  Dr. G. 
stated:

This dysfunction has been developed as a 
consequence of his primary ankle injury.  
The residual limitation at ankle joint has 
progressively affected the relation 
between tibio-fibular head at knee level.  
It produces pain, discomfort in lateral 
leg and limitation of activities that 
forced ankle dorsiflexion or impact at 
knee joint.

A VA examination was conducted in December 2001.  The examiner 
reviewed the service medical records in accordance with the 
examination.  The veteran reported intermittent bilateral knee 
pain.  He complained of sharp anterior and lateral knee joint line 
pain, occasionally associated to swelling.  He also reported that 
the left knee occasionally gave way.  On examination, there were 
complaints of pain with left knee flexion.  For both knees, the 
examiner noted negative McMurray's test, negative 
anterior/posterior drawer test, negative Lachmann's test, and 
negative valgus/varus stress test.  There was no leg length 
discrepancy.  The examiner did not diagnose any knee disorder.  He 
stated that there was no evidence to say that the veteran's knee 
pain was directly associated with his history of left ankle 
fracture.  

The Board notes that the veteran had no complaints of knee 
pain during service, or for many years thereafter.  He 
currently has complaints of knee pain, however X-rays have 
been normal, and the VA examiner did not find any objective 
pathology to account for his complaints of pain.  Moreover, 
he did not feel that the pain itself was related to the 
veteran's service connected left ankle injury.  While Dr. G. 
described left tibio-fibular joint dysfunction at knee level, 
the primary manifestation was pain and as noted above, the X-
rays and VA examination findings have not shown any knee 
pathology.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition to which it is attributed, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

As the weight of the medical evidence demonstrates the 
veteran currently does not have a bilateral knee disability, 
there is no basis for service connection on either a direct 
or secondary basis.   





ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



